Name: Commission Regulation (EEC) No 3599/87 of 30 November 1987 fixing the quotas for 1988 applying to imports into Spain of milk and milk products from third countries
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 1 . 12 . 87 Official Journal of the European Communities No L 339/55 COMMISSION REGULATION (EEC) No 3599/87 of 30 November 1987 fixing the quotas for 1988 applying to imports into Spain of milk and milk products from third countries THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal , Having regard to Council Regulation (EEC) No 491 /86 of 25 February 1986 laying down rules for the application of quantitative restrictions on imports into Spain of certain agricultural products from third countries ('), and in parti ­ cular Article 3 ( 1 ) thereof, Whereas, pursuant to Article 77 of the Act of Accession of Spain and Portugal , Spain may, until 31 December 1995 , apply quantitative restrictions on imports from third countries ; whereas the said restrictions concern products which are subject to the supplementary trade mechanism in the case of milk and milk products ; whereas Commission Regulation (EEC) No 609/86 (2) fixed the initial quotas by volume for each product or group of milk products ; whereas the second and third subparagraphs of Article 1 (3) of Regulation (EEC) No 491 /86 fixed the minimum annual rate of increase in the quota taking into account the patterns of trade and the state of bilateral of multilateral negotiations ; whereas this method should be used to fix the quotas for 1988 for imports into Spain of certain milk products from third countries ; Whereas, to ensure proper management of the quota, the applications for import licences should be subject to the lodging of a security in accordance with Commission Regulation (EEC) No 2220/85 of 22 July 1985 laying down common detailed rules for the application of the system of securities for agricultural products (3) ; Whereas provision should be made for Spain to commu ­ nicate information to the Commission on the application of the quota ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products,  heading 0401 and subheadings 0403 10 11 , 0403 10 13 , 0403 10 19 , 0403 90 51 , 0403 90 53 , 0403 90 59 of the Combined Nomenclature : 363 tonnes  subheadings ex 0402 10 11 , ex 0402 10 19, ex 0402 21 , intended for human consumption and ex 0402 29 1 1 of the combined Nomenclature : 250 tonnes  heading 0405 : 150 tonnes 2. The quotas for 1988 for products specified in Annex II to Council Regulation (EEC) No 491 /86 falling within heading No 0406 of the Combined Nomenclature are fixed at 5 735 tonnes 3 . The quotas for 1988 for products specified in Annex III to Council Regulation (EEC) No 491 /86, falling within subheadings ex 0402 10 91 , ex 0402 10 99, ex 0402 29 15, ex 0402 29 19 , ex 0402 29 91 and ex 0402 29 99 , intended for human consumption, are fixed at 150 tonnes . Article 2 1 . The Spanish authorities shall issue import authoriza ­ tions so as to ensure a fair allocation of the available quantity between the applicants . 2 . Applications for import authorizations shall be subject to the lodging of a security. The provisions of Regulation (EEC) No 2220/85 shall apply in respect of the said security. The primary requirement, within the meaning of Article 20 of the said Regulation , shall consist in the effective importation of the products . Article 3 1 . The Spanish authorities shall communicate to the Commission the measures which they adopt for the appli ­ cation of Article 2. 2 . They shall , for each of the products concerned, transmit, not than the 15th of each month, the following information on import authorizations issued in the prece ­ ding month :  the quantities covered by the import authorizations issued,  the quantities imported . Article 4 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. II shall apply with effect from 1 January 1988 . HAS ADOPTED THIS REGULATION : Article 1 1 . The quotas for 1988 for products specified in Annex I to Council Regulation (EEC) No 491 /86 imported into Spain from third countries shall be as follows : (') OJ No L 54, 1 . 3 . 1986, p . 25 . (2) OJ No L 58 , 1 . 3 . 1986, p . 33 . (J) OJ No L 205, 3 . 8 . 1985, p . 5 . No L 339/56 Official Journal of the European Communities 1 . 12. 87 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 30 November 1987 . For the Commission Frans ANDRIESSEN Vice-President